United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3277
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
German B. Miranda,                       *       [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: October 6, 1999

                                   Filed: October 22, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      German Miranda pleaded guilty to manufacturing cocaine base in violation of
21 U.S.C. § 841 (a)(1) and now appeals the judgment and sentence. Miranda first
contends his plea was not voluntary. We disagree. Miranda's reliance on his attorney's
mistaken impression about the length of sentence Miranda would receive does not
make his guilty plea involuntary because the court informed Miranda of the maximum
possible sentence during Miranda's change of plea hearing. See United States v.
Granados, 168 F.3d 343, 345 (8th Cir. 1999). We also reject Miranda's claim that he
should have been allowed to withdraw his guilty plea. The mere fact that Miranda's
final sentence was greater than expected is not a fair and just reason to set aside the
plea. See United States v. Morales, 120 F.3d 744, 747-48 (8th Cir. 1997). Miranda's
assertion that his sentence should not have been increased because of cocaine Miranda
turned over to officers in an effort to cooperate is also meritless because the district
court could properly consider his possession of that cocaine as relevant conduct under
U.S.S.G. § 1B1.3. See United States v. Alvarez, 168 F.3d 1084, 1089 (8th Cir. 1999).
Finally, we decline to consider Miranda's claim of ineffective assistance of counsel,
which is more appropriately raised in a habeas proceeding. See United States v.
Jennings, 12 F.3d 836, 840 (8th Cir. 1994). Having carefully considered Miranda's
arguments, we affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-